PER CURIAM.
In this workers’ compensation case, we reverse the award of an EEG, biofeedback, a repeat EMG/nerve conduction study and a bone scan because the managed care grievance procedure had not been exhausted and, therefore, the judge of compensation claims lacked jurisdiction to consider the claim for those treatment modalities. See Castro v. AT & T Wireless Servs., Inc., 780 So.2d 917 (Fla. 1st DCA 2000). In all other respects, the order is affirmed.
AFFIRMED IN PART and REVERSED IN PART.
BOOTH, WEBSTER and DAVIS, JJ., concur.